Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 6, 10, 11, 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (Pub No. US 2010/0178761 A1, hereinafter Chen) and further in view of Idani (USP# 8,658,529 B2, hereinafter Idani).

With regards to claim 1, Chen teaches a method for fabricating a semiconductor device, comprising: 
forming a first metallization layer on a semiconductor substrate (see Fig. 1H, semiconductor substrate 10, first metallization layer M4); 
forming an interconnect aperture at least partially in the semiconductor substrate after the first metallization layer is formed (see Fig. 1H, interconnect structure 145), wherein forming an interconnect aperture includes: 
depositing a first dielectric on the first metallization layer (see Fig. 1D-1E, first dielectric 111); 
patterning the first dielectric and forming an opening generally corresponding to the interconnect aperture (see Fig. 1D-1E, patterning 111 forming opening); and 
etching the first dielectric and the semiconductor substrate via the opening (see Fig. 1D-1E, dielectric 111 etched by patterning and substrate 10 etched via opening); 
filling the interconnect aperture with a first conductive material (see Fig. 1H, filling aperture with first conductive material 145); and 
forming a second metallization layer over the first metallization layer, the second metallization layer being in electrical contact with the conductive material in the interconnect aperture (see Fig. 1H, second metallization layer 155 over first metallization layer M4, layer 155 being in electrical contact with conductive material 145) and wherein filling the second metallization layer includes: 
depositing a second dielectric on the first dielectric and the first conductive material in the interconnect aperture (see Fig. 1H, second dielectric 156 on first dielectric 111 and first conductive material 145); 
patterning the second dielectric based on a desired profile of the second metallization layer (see Fig. 1H, patterning layer 156 based on profile of layer 155); and

	Chen, however, is silent teaching forming a via in the first dielectric and the second dielectric exposing at least a portion of the first metallization layer and a third portion continuous with the second portion and filling the via to contact the first metallization layer.
	In the same field of endeavor, Idani teaches forming a via in first and second dielectric 41 and 42 exposing a first metallization layer 36C as well as a third portion from second portion of Cu film as interconnect that fills the vias 51B (see Fig. 1L).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate via formation to connecting the metallization layers since this is a simple and conventional method to establishing electrical connections.

With regards to claim 2, Chen teaches the method of claim 1 wherein: 
filling the interconnect aperture includes: 
introducing a first conductive material in the interconnect aperture (see Fig. 1H, first conductive materials 145); and 
removing excess first conductive material external to the interconnect aperture (see Fig. 1H, ¶45, excess removed by patterning);


With regards to claim 4, Chen teaches the method of claim 1 wherein: 
forming the second metallization layer includes: -3- 152350446.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US 
forming a depression in the pattern in the second dielectric, the depression exposing at least a portion of the conductive material in the interconnect aperture (see Fig. 1H, depression from 155, exposes conductive material 145); and 
filling the depression with the second conductive material (see Fig. 1H, depression filled with metal 155).

With regards to claim 17, Chen teaches a method for fabricating a semiconductor device, comprising: 
forming a first metallization layer on a semiconductor substrate (see Fig. 1H, first metallization layer M4 on substrate 10); 
forming an interconnect aperture at least partially in the semiconductor substrate after the first metallization layer is formed (see Fig. 1E, interconnect aperture 131 in substrate 10 after M4 formed); 
filling the interconnect aperture with a first conductive material (see Fig. 1G, interconnect aperture 145); and 
forming a second metallization layer over the first metallization layer and the first conductive material (see Fig. 1H, second metallization layer 155 over M4 and 145), wherein forming the second metallization layer includes: 

patterning the dielectric based on a desired profile of the second metallization layer (see Fig. 1H, dielectric 156 patterned); and 
filling the pattern with a second conductive material, wherein the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture and a second portion continuous with the first portion and extending laterally away from the first portion coplanar with the patterned second dielectric material (see Fig. 1H, pattern filled with 155 with first portion in direct contact with 145 and second portion extending laterally away from first portion and coplanar with 156).
	Chen, however, is silent teaching forming a via in the first dielectric and the second dielectric exposing at least a portion of the first metallization layer and a third portion continuous with the second portion and filling the via to contact the first metallization layer.
	In the same field of endeavor, Idani teaches forming a via in first and second dielectric 41 and 42 exposing a first metallization layer 36C as well as a third portion from second portion of Cu film as interconnect that fills the vias 51B (see Fig. 1L).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate via formation to connecting the metallization layers since this is a simple and conventional method to establishing electrical connections.

With regards to claim 18, Chen teaches the method of claim 17 wherein filling the interconnect aperture includes: 
depositing an insulation material over the interconnect aperture (see Fig. 1E-1H, insulation material 111 over interconnect aperture 131); 

forming a seed layer over the insulation layer (see Fig. 1E-1H, seed layer 142).
With regards to claim 19, Chen teaches the method of claim 17 wherein forming the second metallization layer further includes:
forming a depression in the dielectric exposing at least a portion of the first conductive material in the interconnect aperture (see Fig. 1H, depression from 155 within dielectric 156).

	With regards to claim 19, Chen teaches the method of claim 17 wherein forming the second metallization layer further includes:
forming a depression in the dielectric exposing at least a portion of the first conductive material in the interconnect aperture (see Fig. 1H, depression from 155 within dielectric 156).

Claims 6, 15, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and further in view of Kuo (Pub No. US 2010/0140749 A1, hereinafter Kuo).
With regards to claim 6, Chen teaches a method for fabricating a semiconductor device, comprising: 
forming a first, second, ..., and N-2 metallization layers on a semiconductor substrate, N being a positive integer not less than 3 (see Fig. 1H, forming multiple metallization layers M1 – M4); 
depositing a first dielectric layer over the N-2 metallization layer and the conductive interconnect (see Fig. 1H, first dielectric layer 111 over M4 and conductive interconnect 22 for example, examiner assumes conductive interconnect as layer 22 for example); 
forming an interconnect aperture at least partially in the semiconductor substrate at least after the after the N-2 metallization layer is formed (see Fig. 1E, aperture 131 formed in substrate 10 after M4 formed); 

forming an additional metallization layer after filling the interconnect aperture with the conductive material, wherein the additional metallization layer includes a second conductive material having a first portion in direct contact with the first conductive material in the interconnect aperture and a second portion continuous-4-152350446.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02Client Reference No. 2009-0362.02/US with the first portion and extending laterally away from the first portion above a first dielectric layer and coplanar with a second dielectric layer (see Fig. 1H, additional metallization layer 155 after filling interconnect 145, additional metallization layer 155 direct contact with 145 and second portion extending laterally away from first portion above 111 and coplanar with second dielectric layer 156).
Chen, however, is silent teaching additional N-1 and Nth metallization layers.
In the same field of endeavor, Kuo teaches a configuration in which multiple metallization layers are present above a interconnect aperture in order to increase circuit density for proper routing (see Fig. 3, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multiple metallization layers over the aperture area in order to increase circuit density for proper routing as taught by Kuo.
Chen also does not teach a third portion continuous with the second portion and filling at least one via between the N-1 metallization layer and the N-2 metallization layer.
In the same field of endeavor, Idani teaches forming a via in first and second dielectric 41 and 42 exposing a first metallization layer 36C as well as a third portion from second portion of Cu film as interconnect that fills the vias 51B (see Fig. 1L).


With regards to claim 15, Chen teaches the method of claim 6 wherein forming the interconnect aperture includes:
	patterning the first dielectric and forming an opening generally corresponding to a desired location for the interconnect aperture (see Fig. 1D-1F, first dielectric 111 patterned and forming opening corresponding to location of aperture); and 
etching the first dielectric and the semiconductor substrate via the opening to form an interconnect aperture (see Fig. 1D-1F, first dielectric 111 and substrate 10 to form interconnect aperture).

	With regards to claim 16, Chen teaches the method of claim 15 wherein filling the interconnect aperture with the second conductive material includes: 
depositing an insulation material over the interconnect aperture (see Fig. 1G, liner 141); 
depositing a seed layer over the insulation layer (see Fig. 1G, seed layer 142); 
depositing the second conductive material over the seed layer (see Fig. 1G, second conductive material 145).

Claims 10, 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Idana as applied to claims 1 and 17 above, and further in view of Kuo.
	With regards to claim 10, Chen and Idana are silent teaching the method of claim 1, further comprising forming a third metallization layer over the second metallization layer.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate multiple metallization layers over the aperture area in order to increase circuit density for proper routing as taught by Kuo.

With regards to claim 11, Chen and Idana are silent teaching the method of claim 10 wherein forming the third metallization layer includes: 
depositing a third dielectric on the second dielectric and the second metallization layer;
patterning the third dielectric based on a desired profile of the third metallization layer; and
filling the pattern in the third dielectric with a third conductive material.
	It would have been obvious to duplicate Chen’s technique of patterning a dielectric and subsequently filling in a conductive material to form metallization layers and apply it to another dielectric material for purposes of simplifying manufacturing and to effectively pattern dielectrics to forming circuit patterns.

Claim 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen and Idana as applied to claim 17 above.
With regards to claim 20, Chen is silent teaching the method of claim 17 wherein the dielectric is a first dielectric, and wherein the method further comprises forming a third metallization layer over the second metallization layer, wherein the forming the third metallization layer includes: 
depositing a second dielectric on the first dielectric and the second metallization layer;
patterning the second dielectric based on a desired profile of the second metallization layer; and

It would have been obvious to duplicate Chen’s technique of patterning a dielectric and subsequently filling in a conductive material to form metallization layers and apply it to another dielectric material for purposes of simplifying manufacturing and to effectively pattern dielectrics to forming circuit patterns.

Allowable Subject Matter
Claims 9, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML